Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 24, 2019

The Court of Appeals hereby passes the following order:

A19A2420. PAUL WADE TAYLOR v. TERRY LEIGH TAYLOR.

      In this divorce action, the trial court granted Terry Leigh Taylor’s motion to
enforce a settlement agreement and entered a final judgment and decree of divorce.
Paul Wade Taylor then filed this direct appeal. We, however, lack jurisdiction.
      Appeals from “judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA
§ 5-6-35 (a) (2).   “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Paul Wade Taylor’s failure to follow the discretionary appeal procedure deprives us
of jurisdiction over this direct appeal.      Accordingly, this appeal is hereby
DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/24/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.